        Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

    WAYNE BALIGA,
                         Plaintiff,
         v.
                                                         No. 1:18-cv-11642-VM-DCF
    LINK MOTION INC. (f/k/a/ NQ MOBILE
    INC.), VINCENT WENYONG SHI,                          The Honorable Victor Marrero
    ROLAND WU, and ZEMIN XU,                             Magistrate Judge Debra C. Freeman
                         Defendants.

                 PLAINTIFF’S OBJECTIONS TO MAGISTRATE JUDGE’S
                      MAY 26, 2021 MEMORANDUM AND ORDER

        Plaintiff Wayne Baliga (“Plaintiff” or “Baliga”), by his attorneys, Greenberg Traurig, LLP,

respectfully files this Objection to Magistrate Judge Debra Freeman’s May 26, 2021 Memorandum

and Order (ECF 221 (hereinafter “May 26 Order”)) pursuant to Rule 72(a). In support of this

objection, Plaintiff states as follows:

        Pursuant to this Court’s Order Granting Preliminary Injunction and Appointing Temporary

Receiver (“Receivership Order”) the Court retained “jurisdiction to interpret, construe, and enforce

this Order, and any such other or further Orders of this Court.” (ECF 26, at 7 § 10, 13.) Magistrate

Judge Debra Freeman’s May 26 Order to the contrary is clearly erroneous and contrary to law.

For that reason, and those more fully set forth below, Baliga objects to the May 26 Order and asks

this Court to set that Order aside and determine the issue of the Receiver’s authority which

Magistrate Judge Freeman never reached. 1

                                          BACKGROUND

        Baliga is a purchaser and holder of American Depositary Receipts (“ADRs”) of Link

Motion Inc. (the “Company”). Baliga owned these ADRs dating back to at least January 21, 2014.


1
      Baliga notes that he is required to file this objection to preserve the issue of whether the
May 26 Order was correctly decided for appeal.
                                                 1
      Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 2 of 9




Based upon this ownership, Baliga filed a Verified Shareholder Derivative Complaint on

December 13, 2018. (ECF 1 (hereinafter “Complaint”).) The derivative claims embodied by this

Complaint have always been at the core of the action that Baliga intended to pursue.

       Under Morrison v. National Australia Bank, Ltd., “[t]he Supreme Court held that a private

right of action under Section 10(b) and Rule 10b–5 of the Exchange Act could be maintained by

foreign plaintiffs only if: (1) the security was listed on an American stock exchange or (2) the

purchase or sale took place in the U.S.” Arco Capital Corps. Ltd. v. Deutsche Bank AG, 949 F.

Supp. 2d 532, 540 (S.D.N.Y. 2013) (citing Morrison v. National Australia Bank Ltd., 561 U.S.

247, 277 (2010). It has always been clear, therefore, that jurisdiction of the securities claims has

been appropriate. Moreover, where a “court has original jurisdiction over plaintiff’s securities law

claims and the state claims ‘are so related ... [to the federal securities law claims] that they form

part of the same case or controversy,’” supplemental jurisdiction is properly exercised. SST Glob.

Tech., LLC v. Chapman, 270 F. Supp. 2d 444, 463 (S.D.N.Y. 2003) (alterations in original).

       Indeed, none of the Parties or the Company originally raised the issue of standing as it is

 well understood that “[a] shareholder need not be a shareholder of record in order to institute and

 maintain a stockholder’s derivative action. As an equitable owner of stock in a corporation, i.e.,

 a non-record or equitable stockholder, he may maintain a derivative action under the laws of New

 York.” Marco v. Dulles, 177 F. Supp. 533, 551 (S.D.N.Y. 1959). Baliga owns ADR and, as a

 result, is an equitable shareholder. The question of Baliga’s standing was not raised until non-

 party China AI Capital Limited (“China AI”) sought to intervene on March 26, 2020. (ECF 137.)

       On September 4, 2020, despite denying China AI’s motion, the Court raised the issue of

standing and directed Baliga to file a second amended pleading to clarify which claims were

brought derivatively and which were direct claims. (ECF 163.) The issue in this case is that there

                                                 2
       Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 3 of 9




remains a question as to whether the law of the Cayman Islands applies to determine whether

standing exists to bring derivative claims on behalf of the company.

       Plaintiff’s former counsel, without the informed consent of Plaintiff, filed the Second

Amended Complaint dropping all derivative claims. 2 Baliga soon thereafter brought in new

counsel to reassert his derivative claim and return this case to its former position. The first step in

this process was a relatively routine motion to effectuate conversion of Plaintiff’s ADR when the

Receiver refused to exercise his power without a specific court order. (ECF 200.)

       Notably, Plaintiff asserted that:

           •   “[u]nder the Order Granting Preliminary Injunction and Appointing Temporary

               Receiver, the Receiver has clear authority to effectuate the conversion of Baliga’s

               shares by Deutsche Bank;” (ECF 200, at 1-2)

           •   “the Receiver has agreed that it has such authority and admitted that it would

               provide such instructions to Deutsche Bank for any other shareholder without Court

               approval;” (id., at 2) and

           •   “[t]he only reason the Receiver is requesting prior Court approval in these

               circumstances is because Baliga is a party to this case.” (Id.)

The Receiver found that providing the Company’s authorization to convert the ADRs “is an

‘administrative’ act that the Receiver has the authority to carry out on behalf of the Company.”

(ECF 204, at 2.) Moreover, the Receiver specifically stated that “the Receiver would typically

provide such authorization on behalf of the Company without seeking a court order.” (Id.)




2
       To be clear, Plaintiff has always insisted upon maintaining this action as a derivative claim
on behalf of the company to benefit all shareholders who have been harmed by Defendant Shi’s
conduct. Plaintiff did not, and would not, consent to waiving the derivative claims.
                                                  3
       Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 4 of 9




       Defendant Vincent Wenyong Shi (“Shi”) argued that even if the Court granted the

conversion it would not confer Plaintiff with standing to pursue derivative claims under Rule 23.1.

(ECF 206, at 8-9.) Shi also raised the question of whether a shareholder vote is necessary to

effectuate the conversion of ADRs to common shares. (Id., at 9-10.) Baliga’s reply clearly notes

that such a restriction would be contrary to U.S. Securities Laws. (ECF 208, at 3-5.)

       Magistrate Judge Freeman, in this case, opted not to decide any of those issues instead

ruling that Baliga’s motion was not “one as to which the Court should exercise ancillary

jurisdiction.” (ECF 221, at 13.) None of the parties had raised the question of whether Magistrate

Judge Freeman had jurisdiction over the dispute. Indeed, each of the parties clearly assumed that

Magistrate Judge Freeman had the capacity to determine the authority of the Receiver under the

Receivership Order entered in this very case. Had Magistrate Judge Freeman requested additional

briefing on this issue, Baliga would happily have noted that the basis for her jurisdiction lay in the

Receivership Order itself.

       On February 1, 2019, this Court entered the Receivership Order and granted the Receiver

authority to “act through and in the name of the Company to carry out his duties” and “to execute

and deliver (or cause to be executed and delivered) any document in the name of the Company,

including but not limited to, contracts, deeds, other documents of title, and regulatory,

administrative, and other governmental filings.” (ECF 26, at 5 § 3.) Notably, this Court directed

that “[t]he Receiver and the Parties to this action may, from time to time, on an ex-ante basis or

noticed motion on shortened time, petition this Court for instructions in pursuance of this Order

and further orders this Court may hereafter make.” (Id., at 7 § 10.) Indeed, the Receivership Order

explicitly directs that “[t]his Court shall retain jurisdiction to interpret, construe, and enforce this

Order, and any such other or further Orders of this Court.” (Id., at 7 § 13.)

                                                   4
       Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 5 of 9




                                       LEGAL STANDARD

       Under Rule 72(a), after a magistrate judge determines “a pretrial matter not dispositive of

a party’s claim or defense . . .[a] party may serve and file objections to the order within 14 days

after being served with a copy.” Fed. R. Civ. P. 72(a). The objecting party carries a heavy burden

as it must demonstrate that the order “is clearly erroneous or is contrary to law.” Id. It is important

to note that “[a] party may not assign as error a defect in the order not timely objected to.” Id. As

a result, any party seeking to preserve an issue for appeal must object in a timely manner.

       In this case, the referral to Magistrate Judge Freeman was a general pretrial referral.

(ECF 91.) The referral was not a referral for all purposes and the Parties did not consent to the

referral. (Id.) Plaintiff has the right under Rule 72(a) to file an objection to Magistrate Judge

Freeman’s May 26 Order. Because this objection has been filed within 14 days, it is timely. As

such, the Court must consider the objection under Rule 72(a).

                                           ARGUMENT

       “The law of the case doctrine ‘forecloses reconsideration of issues that were decided—or

that could have been decided—during prior proceedings.’” Doe v. E. Lyme Bd. of Educ., 962 F.3d

649, 662 (2d Cir. 2020) (quoting United States v. Williams, 475 F.3d 468, 471 (2d Cir. 2007)).

“[W]hen a court has ruled on an issue, that decision should generally be adhered to by that court

in subsequent stages in the same case unless cogent and compelling reasons militate otherwise.”

Id. (quoting Johnson v. Holder, 564 F.3d 95, 99 (2d Cir. 2009)). In this case, the Court clearly

ruled that “petition[s to] this Court for instructions in pursuance of this Order” were appropriately

within the jurisdiction of this Court. (ECF 26.)

       The motion at issue raised a simple question: does the Receiver appropriately have

authority to carry out the administrative act of authorizing the conversion of an ADR holder’s

                                                   5
      Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 6 of 9




ADRs into shares of the Company. (ECF 200, 2-3; ECF 204, 1-2.) This Court, the Honorable

Victor Marrero, already had ruled on whether the Court had jurisdiction to determine the proper

scope of the Receiver’s authority. (ECF 26, at 7 §§ 10, 13.) Under the law of the case doctrine,

the Court’s ruling on the Receivership motion that the Parties may move for orders determining

the authority of the Receiver and directing the Receiver to take certain actions “should generally

be adhered to” by the Magistrate. E. Lyme Bd. of Educ., 962 F.3d at 662. Failure to follow the

law of the case on this issue was “clearly erroneous” or “contrary to law” as is required to set aside

the Magistrate’s order under Rule 72(a).

         In fact, this Court has already granted letter motions by the Receiver for the disbursement

 of funds (ECF 54, 59, 71, 78, 97, 147), confirming his powers (ECF 89), hiring outside counsel

 (ECF 98), and requiring the disbursement of funds from third parties (ECF 100). Plaintiff’s

 motion on this matter was much the same. In this instance, the Receiver refused to proceed

 without the Court clarifying its position and the Receiver asked Plaintiff to file the motion. The

 Receiver then filed a brief indicating agreement that it had the authority to proceed. (ECF 204,

 at 2.) It is unclear why the Court refused to address a relatively simple motion when it has handled

 more complex requests from the Receiver on a number of occasions in the past.

         Federal Courts across the Second Circuit consistently find that they have jurisdiction to

 decide the scope, power, and authority of receivers they have appointed. See, e.g., Fed. Home

 Loan Mortg. Corp. v. Tsinos, 854 F. Supp. 113, 116 (E.D.N.Y. 1994) (granting “Receiver’s

 motion to be insulated from personal liability); Sec. & Exch. Comm'n v. McGinn, Smith & Co.,

 Inc., 110CV457GLSCFH, 2016 WL 6459795, at *4 (N.D.N.Y. Oct. 31, 2016) (granting a

 “Receiver’s motion for an order approving of his distribution plan and authorizing interim

 distributions”); Sec. & Exch. Comm'n v. Byers, 08 CIV.7104 (DC), 2014 WL 12799633, at *6

                                                  6
         Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 7 of 9




    (S.D.N.Y. Feb. 21, 2014) (granting “Receiver’s motion to confirm authority to manage and sell

    the Property”); S.E.C. v. Byers, 08 CIV. 7104 DC, 2012 WL 954254, at *1 (S.D.N.Y. Feb. 28,

    2012) (noting that the court had “granted the Receiver’s motion to void [a] mechanic lien”). Once

    a court appoints a Receiver to act on behalf of a company, the court takes on ancillary jurisdiction

    over all sorts of business functions which occur in the ordinary course of business – including, in

    this case, the routine administrative task of effectuating the conversion of ADRs into common

    stock.

             Even under Magistrate Judge Freeman’s own logic, the “District court ‘plainly had

jurisdiction to interpret and enforce its own prior order.’” In re Tronox Inc., 855 F.3d 84, 112 (2d

Cir. 2017) (quoting Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009)). Judge Freeman

held that ruling on Baliga’s motion “could not reasonably be characterized as incidental to the

matters now properly before the Court, nor would it affect the Court’s ability to manage these

proceedings or to vindicate its judicial authority.” (ECF 221, at 13.) Judge Freeman, however,

focused on the question of whether a motion to effectuate the conversion of ADRs into common

shares was within her jurisdiction rather than whether a motion to interpret the Receivership Order

issued by this Court was within her jurisdiction. Plainly a Court has jurisdiction to “effectuate its

decrees.” (ECF 221, at 13 (quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375,

379-80 (1994)).)

              Plaintiff is not asking this Court to take any extraordinary measures. Indeed, Plaintiff

    plainly has the legal right to convert his shares as a matter of law. (See ECF 200.) 3 Pursuant to

    Section 2.6 of the Deposit Agreement between the Company and Deutsche Bank, all that is




3
          While Plaintiff will provide a summary of his arguments here, Plaintiff incorporates by reference his
briefing in support of his Motion which can be found at ECF 200 and ECF 208.
                                                          7
      Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 8 of 9




 required of Plaintiff to create an entitlement to the common shares represented by his ADRs is

 that he: (1) surrender his ADRs; (2) pay the fees and charges associated with the withdrawal of

 the common shares and the cancellation of his ADRs; and (3) pay any applicable taxes and fees.

 (ECF 49-1, at Section 2.6.) Plaintiff has communicated his intention to undertake each of these

 steps with respect to 10,000 ADRs, however Deutsche Bank indicated that it requires email

 instructions from the Company before it will convert his ADRs. (ECF 202, at ¶ 3.)

        Shi’s only arguments against Plaintiff’s right to conversion are that it would not confer

 standing – an argument which Plaintiff will confront fully on a motion for leave to amend, but

 involves the complicated interaction between U.S. law and the law of the Cayman Islands – and

 a misreading of Section 2.7 of the Deposit Agreement. (See ECF 206.) Section 2.7(b) of the

 Deposit Agreement simply provides that “the registration of transfers of receipts may be

 suspended.” (ECF 49-1, at Section 2.7.) Neither Deutsche Bank nor the Company has, in fact,

 suspended transfer or registration of shares. More importantly, Section 2.7(b) is “subject, in all

 cases, to Section 7.10” which provides that “the withdrawal or Delivery of Deposited Securities

 will not be suspended by the Company or the Depositary except as would be permitted by

 Instruction I.A.(1) of the General Instructions to Form F-6 Registration Statement, as amended

 from time to time, under the Securities Act.” (Id., at Section 7.10.) That means, under Instruction

 I.A.(1) of the General Instructions to Form F-6 Registration Statement, “[t]he holder of the ADRs

 is entitled to withdraw the deposited securities at any time” subject only to a few limitations

 which do not apply here.

                                         CONCLUSION

       For these reasons, Plaintiff asks that the Court set aside Magistrate Judge Debra Freeman’s

May 26, 2021 Memorandum and Order and confirm that the Receiver has authority under the

                                                 8
       Case 1:18-cv-11642-VM-DCF Document 223 Filed 06/09/21 Page 9 of 9




Receivership Order to carry out the purely administrative act of authorizing the conversion of an

ADR holder’s ADRs into shares of the Company. (ECF 200, 2-3; ECF 204, 1-2.)

 Dated: New York, New York
        June 9, 2021                                   GREENBERG TRAURIG, LLP


                                                       By:
                                                              Toby S. Soli
                                                       MetLife Building
                                                       200 Park Avenue
                                                       New York, New York 10166
                                                       445 Hamilton Ave.
                                                       White Plains, New York 10066
                                                       Telephone: (212) 801-9200
                                                       Facsimile: (212) 801-6400
                                                       Email: solit@gtlaw.com

                                                       Counsel for Plaintiff


                                  CERTIFICATE OF SERVICE

        I, Toby S. Soli, an attorney, certify that I electronically filed Plaintiff’s Objections with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
parties of record on this 9th day of June, 2021.


                                                /s/ Toby S. Soli
                                                Attorney for Plaintiff




                                                   9
